Exhibit 10.2
 
AMENDMENT TO DEBENTURE




THE PARTIES (COMPANY AND HOLDER) AGREE THAT the Secured Convertible Debenture
(the Debenture) dated March 12, 2007, by and between Company and Holder is
amended to modify the repayment date specified in the second paragraph of the
Debenture (which starts with the words “FOR VALUE RECEIVED…”) as follows:


“Notwithstanding Company’s obligation to repay Holder by September 12, 2007, if
Company and Holder close another transaction providing Company with $10,000,000
prior to that date, the repayment date shall be accelerated to the date of that
closing.”





AGREED TO THIS 14th DAY OF MARCH, 2007.





BULLION RIVER GOLD CORP. INC.
Address for Notice:

3500 Lakeside Court, Suite 200
Reno, Nevada 89509
(775) 324-4881


By: /s/ Peter Kuhn


Peter Kuhn,
President






ELTON PARTICIPATION CORPORATION




By: /s/ Peter-Paul Stengel


Name: Peter-Paul Stengel
Title: President






Principal Amount: $1,000,000
 
Warrant Shares:
 
 
1

